Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system of claims 1, 11, 21, and 23 having a support structure supporting one or more hanging products with a retaining wall above the support structure with barrier attached to the retaining wall and also with a barrier that is transparent (note that all of the hanging support structures such as figures 23, 27, and 34 do not have retaining wall above it with a barrier nor a barrier that is transparent) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 23 (the second occurrence) and claim 24 have been renumbered claims 24 and 25 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The systems recited in claims 1-25 are not discussed nor shown collectively.  In particular, applicant recites independent claims 1, 11, 21, and 23 that a support structure supporting one or more hanging products (such as figures 23, 27, 34) comprising a retaining wall above the support structure with barrier attached to the retaining wall and also with a barrier that is transparent;  However, all of the hanging support structures such as figures 23, 27, and 34 do not have retaining wall above it with an attached barrier therewith nor a barrier that is transparent.  It is not clear which inventory device applicant is referring to. 
Applicant in the specification indicated that “The instant application is a continuation of U.S. Patent Application No. 16/135,151, filed September 19, 2018”;  however, U.S. Patent Application No. 16/135,151 is not directed to support structure supporting “hanging products” but rather the supporting structure is a shelf that includes a floor with pusher and front barrier on the shelf.      
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 9-11, 13, 14, 16, and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valiulis et al (US Publication 2014/0197953). Valiulis discloses 
a product management and securement system, comprising: multiple product display systems (figure 1), each product display system comprising at least one support structure (18, figure 2) having a first end and a second end, the at least one support structure configured to be removably coupled to a surface at the first end, and wherein the at least one support structure is configured to support one or more hanging products (19) that are added to, and removed from, the second end of the at least one support structure; a retaining wall (16 and 13, figure 2 or 116 and 113, figure 7) mounted above the at least one support structure (18); a barrier (24) mounted to the retaining wall, .    


  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Valiulis et al (US Publication 2014/0197953) in view of Hardy (US Patent no. 9167913).
Valiulis discloses an inventory management system comprising all the claimed features of applicant’s invention except wherein the barrier is sufficiently transparent so as to allow a user to see through the barrier and see products on the support structure.  Hardy teaches in a product management system or providing a product barrier (140, figure 11) movable from a closed and open positions wherein the barrier (140) is sufficiently transparent “to permit or prevent the product on the shelf to be visible to a consumer or stock person” (column 17, lines 64-66).  It would have been obvious to one of ordinary skilled in the art to have modify the barrier of Valiulis such that transparent to permit or prevent the product on the shelf to be visible to a consumer or stock person as taught to be desirable by Hardy.
Claims 5, 7, 8, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Valiulis et al (US Publication 2014/0197953). Valiulis discloses an inventory management system comprising all the claimed features of applicant’s invention except for the notification is mounted on the support structure, the surface, or the barrier. Valiulis audible notification (12, 112) is mounted on the retaining wall.  It would have been obvious to one of ordinary skilled in the art to have mounted theft notification on the support structure, the surface, or the barrier since such positioning of such notification at a particular area can be achieved without undue experimentation.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art of record further demonstrate display management assembly with sensor and processor for inventory control. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc